Case 3:19-cv-01748-GPC-MSB Document 53 Filed 11/04/20 PageID.3323 Page 1 of 4




    1 HOGUE & BELONG
    2 JTeyflferre yJ . LB. eHl oonggu e( S( B
                                            SBN 234557)
                                              N 234543)
    3 170 Laurel Street
    4 San Diego, CA 92101
    5 Telephone: (619) 238-4720
    6 Attorneys for Plaintiff Bryant Fonseca
    7
    8                                  UNITED STATES DISTRICT COURT
    9                              SOUTHERN DISTRICT OF CALIFORNIA
    1
    0 BRYANT            FONSECA, an individual, on Case No. 3:19-cv-01748-GPC-MSB
       behalf of himself and all others
    1 similarly situated, and on behalf of the                NOTICE OF APPEAL
    1 general public,
    1                                                         REPRESENTATION STATEMENT
                           Plaintiff/Appellant,
    2
    1           v.
    3 HEWLETT-PACKARD COMPANY, a Hon. Gonzalo P. Curiel
    1 Delaware Corporation, HP
    4 ENTERPRISE SERVICES, LLC, a
    1 Delaware         Limited Liability Company;
       HP, Inc., a Delaware Corporation; and
    5 DOES 1-100, inclusive,
    1
                           Defendants/Appellees.
    6
    1
    7
    1
    8                                            NOTICE OF APPEAL
    1
    9 TO ALL INTERESTED PARTIES AND TO THEIR ATTORNEYS OF RECORD:
    2           NOTICE IS HEREBY GIVEN that Plaintiff Bryant Fonseca hereby appeals
    0
    2 to the United States Court of Appeals for the Ninth Circuit from the Rule 54(b)
    1 judgment entered October 21, 2020 on counts five, six and eight (ECF No. 51),
    2
    2 following the district court’s order of August 11, 2020 dismissing these counts with
    2 prejudice (ECF No. 44).
    3
    2
    4
    2
    5
    2
    6                                                       1
    2                                               NOTICE OF APPEAL
Case 3:19-cv-01748-GPC-MSB Document 53 Filed 11/04/20 PageID.3324 Page 2 of 4




    1     Respectfully submitted,
    2
    3
    4 DATED: November 4, 2020          HOGUE & BELONG
    5
    6
    7
    8                                  By:         /s/ Jeffrey L. Hogue
    9                                        JEFFREY L. HOGUE
    1
    0                                        Attorneys for Plaintiff Bryant Fonseca
    1
    1
    1
    2
    1
    3
    1
    4
    1
    5
    1
    6
    1
    7
    1
    8
    1
    9
    2
    0
    2
    1
    2
    2
    2
    3
    2
    4
    2
    5
    2
    6                                         2
    2                   NOTICE OF APPEAL; REPRESENTATION   STATEMENT
Case 3:19-cv-01748-GPC-MSB Document 53 Filed 11/04/20 PageID.3325 Page 3 of 4




    1                            REPRESENTATION STATEMENT
    2
             The parties to the action and the names, addresses, and telephone numbers of
    3
    4 their respective counsel are as follows:
    5
      Plaintiff and Appellant:
    6
    7 Bryant Fonseca
    8
    9 Counsel for Plaintiff and Appellant:
    1 HOGUE & BELONG
    0 Jeffrey L. Hogue (SBN 234557)
    1 Tyler J. Belong (SBN 234543)
    1 170  Laurel Street
      San Diego, CA 92101
    1 Telephone: (619) 238-4720
    2 jhogue@hoguebelonglaw.com
    1 tbelong@hoguebelonglaw.com
    3
    1 Martin N. Buchanan
    4 Law Office of Martin N. Buchanan, APC
    1 655 West Broadway, Suite 1700
    5 San Diego, CA 92101
    1 Telephone: (619) 238-2426
    6 martin@martinbuchanan.com
    1
    7 Defendants and Appellees:
    1
    8 Hewlett-Packard Company
    1 HP Enterprises Services, LLC
    9
    2 HP, Inc.
    0 Counsel for Defendants and Appellees:
    2
    1 WILSON TURNER KOSMO LLP
    2 Claudette G. Wilson (SBN 110076)
    2 Meryl C. Maneker (SBN 188342)
    2 Michelle M. Pacis (SBN 306549)
    3 Valerie Phan (SBN 306503)
    2 402 West Broadway, Suite 1600
    4 San Diego, CA 92101
    2 Telephone: (619) 236-9600
    5 CWilson@wilsonturnerkosmo.com
      MManeker@wilsonturnerkosmo.com
    2
    6                                             3
    2                      NOTICE  OF APPEAL; REPRESENTATION STATEMENT
Case 3:19-cv-01748-GPC-MSB Document 53 Filed 11/04/20 PageID.3326 Page 4 of 4




    1 MPacis@wilsonturnerkosmo.com
    2 VPhan@wilsonturnerkosmo.com
    3
    4
    5
    6
    7
    8 DATED: November 4, 2020         HOGUE & BELONG
    9
    1
    0
    1                                 By:         /s/ Jeffrey L. Hogue
    1                                       JEFFREY L. HOGUE
    1
    2                                       Attorneys for Plaintiff Bryant Fonseca
    1
    3
    1
    4
    1
    5
    1
    6
    1
    7
    1
    8
    1
    9
    2
    0
    2
    1
    2
    2
    2
    3
    2
    4
    2
    5
    2
    6                                        4
    2                  NOTICE OF APPEAL; REPRESENTATION   STATEMENT
